The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, AR 71611
Dear Senator Bradford:
This is in response to your request for an opinion regarding the computation of overtime pay for employees of the Camden Fire Department. In correspondence attached to your request, Assistant Chief Cecil Bennett of the Camden Fire Department sets forth an example showing how overtime pay for employees of the department is calculated. His example indicates that under this method of calculation, employees of the department are being paid less than half of their regular hourly rate for overtime worked. Assistant Chief Bennett has inquired as to the legality of this method of calculation.
On the basis of the facts that have been presented, it appears that Assistant Chief Bennett's question may be governed by the federal labor laws (see Garcia v. San Antonio MetropolitanTransit Authority, 469 U.S. 528 (1985)), which generally require that overtime pay for covered employees be calculated at a rate of one and one-half times the regular hourly rate. See, e.g.,29 U.S.C. § 207. However, in order to give an accurate response to the question, it will be necessary to know more facts, upon which a determination can be made as to whether the employees or the department may be subject to any exemption or exception set forth in the law. Such a determination would require an interpretation of the applicable federal labor laws in light of the additional facts. An analysis of this nature would best be conducted by federal officials, rather than by my office. For this reason, I recommend that Assistant Chief Bennett contact either the U.S. Attorney or the U.S. Department of Labor.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh